07/13/2022



                                                                                                       Case Number: DA 22-0241




                                                                                           JUL 1 3 2022
                                                                                        Bowen Greenwood
                                                                                      Clerk of Supreme Court
                                                                                         State of Montan3




                   IN THE SUPREME COURT OF THE STATE OF MONTANA
                      THE OFFICE OF THE CLERK OF SUPREME COURT
                              HELENA, MONTANA 59620-3003

                                             Supreme Court No.
                                                DA 22-0241

IN RE THE PARENTING OF:

S.D., and B.D.,
       Minor Children,

JENNIFER A. DUCHARME n/k/a, BRICK,
         Petitioner and Appellant,                                               GRANT OF EXTENSION

      and

RICHARD B. DUCHARME,
        Respondent and Appellee.

       Pursuant to authority granted under M. R. App.P. 26(1), Appellant is given an extension of time
until August 15, 2022, to prepare, file, and serve the opening brief.

DATED this July 13, 2022



                                                                            Bowen Greenwood
                                                                            Clerk of the Supreme Court




c:     Jennifer Brick, Matthew A. Dodd, Dillon A Post


            PO BOX 203003 • HELENA MT • 59620-3003 • TELEPHONE: (406) 444-3858 • FAX: (406) 444-5705